                                  Case 1:17-cr-00232-EGS Document 153-2 Filed 01/16/20 Page 1 of 1




you are not
the intended
reclplent
please
immediately
advise the
sender by
reply e-mail
that this
message has
been
inadvertently
transmitted
to you aud
delete this e-
mail fmm
your system.
Thank you
for your
coopemnoIL



          From:   BVG   masm:BVG usdo'. ov
          Sent: Monday, November 27,2017 6:21PM
          To: Kelner, Robert &~An   y~m&; Anthony, Stephen           &~n~n~y~m&
          Cc: ZNA&
          Subject: Plea Documents
          Rob and Steve, after our meeting this morning and subsequent discussions with the Special Counsel, attached is our proposed plea offer. Rather
          than call you right now to address all of the points you'e raised, I'd propose that you first review the documents since they address some of your
          concerns. That would also give you the opportunity to raise any remaining questions or concerns now that you have the documents in hand.
          We'e available to talk later this evening at your convenience or connect tomorrow at 11:15 (which unfortunately is the earliest we'd be able to
          talk tomorrow).
          Please let us know.
          Brandon




          Brandon L Van Greek
          The Special Counsel's Office
          (202) 514-0529


          NOTICE: This email (including any attachments) is intended for the use of the individual or entity to which it is addressed. It may contain
          information that is privileged, confidential, or otherwise protected by applicable law. If you are not the intended recipient (or the recipient's
          agent), you are hereby notified that any dissemination, distribution, copying, or use of this email or its contents is strictly prohibited. If you
          received this email in error, please notify the sender immediately and destroy all copies.

          &MF Statement of Facts.pt)f&&MF Plea Agreement'.pdf&&MF Information.pt)f&
